Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 09/04/2018 has been entered. New claims 19-40 are pending. Claims 19, 27, and 33 are independent. Claims 20-26, 28-32, and 34-40 are dependent. Claims 1-18 have been cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2018 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The word “its” in claim 21 makes the claim indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25, 33-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Rayborn (US 20140258260) hereinafter  Rayborn.
Regarding claim 19, MacNiven teaches a mobile terminal for facilitating mobile terminal interactions involving at least one networking round (i.e. mobile computing device for digital networking augmentation, [0024]) the device comprising: a processor; a storage unit comprising instructions, the instructions configured to cause the processor to (i.e. at least one processor, at least one memory device, claim 15): receive, from the server, a wireless indication of a commencement of a networking round with a matched participant having a second mobile terminal (i.e. Communications may then be generated and sent to each of the first user and at least one of the matched other users to introduce the first user and the at least one matched other user, [0041]); send, to the server, a confirmation of participation in the round (i.e. a second input confirming the first user desires an introduction to the second user may then be received, [0044]); receive instructions configured to cause the processor to display instructions for participating in the round (i.e. services may provide data to populate user interfaces, user interface definition data, and other data for presentation to a user. Such services may also include data processing services to receive input submitted by a user through a user interface, [0024]).

However, Rayborn teaches receive a notification regarding an event at a location (i.e. the user receives an alert on his or her mobile communication device when a match is detected to be nearby, [0021]); upon physical presence at the location, send a confirmatory wireless signal to a server indicating presence of a participant at the location (i.e. the event manager module utilizes the geographic location functionality of the mobile communication device for the server, [0061] and a location determination component can be a GPS module or assisted GPS (A-GPS) that provides the location of the mobile communication devices in terms of latitude/longitude coordinates, [0058]).
Based on MacNiven in view of Rayborn it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user receives an alert on his or her mobile communication device when a match is detected to be nearby, the event manager module utilizes the geographic location functionality of the mobile communication device for the server, and a location determination component can be a GPS module or assisted GPS (A-GPS) that provides the location of the mobile communication devices in terms of latitude/longitude coordinates to MacNiven because MacNiven teaches location based event attendees and Rayborn suggests the user receives an alert on his or her mobile communication device when a match is detected to be nearby, ([0021]), the event manager module utilizes the geographic location functionality of the mobile communication device for the server, ([0061]) and a location determination component can be a GPS module or assisted GPS (A-GPS) that provides the location of the mobile communication devices in terms of latitude/longitude coordinates, ([0058]).  


Regarding claim 20, MacNiven teaches the instructions are further configured to cause the processor to receive a request from the server to provide data for matching a participant using the mobile terminal with the matched participant (i.e. A profile matching service of the profile module 104 is a service that is executable to receive a profile matching request to identify one or more other users having profiles stored or otherwise represented in data accessible to the profile module, [0020]).

Regarding claim 21, MacNiven teaches the sending of a confirmatory wireless signal occurs based on the mobile terminal detecting its presence at the location (i.e. a mobile computing device having a coupled RFID reader may be location aware, [0033]).

Regarding claim 22, MacNiven teaches the sending of a confirmatory wireless signal occurs based on: receiving a communication, from the server, configured to cause the processor to generate a user interface confirming presence at the location (i.e. The user interface included a map through which location input can be received, [0040]); and in response to receiving input via the user interface, sending the confirmatory wireless signal to the server (i.e. provide map views of profile matched users and a current user location, and other services, [0024]).

Regarding claim 23, MacNiven teaches the networking round commences with a plurality of matched participants, each matched participant having a respective mobile terminal (i.e. When the receiving user accepts or rejects the introduction request, a data indication 

Regarding claim 24, MacNiven teaches the instructions for participating in the networking round comprise information for helping with finding the matched participant (i.e. a profile matching service of the profile module 104 is a service that is executable to receive a profile matching request to identify one or more other users having profiles stored or otherwise represented in data accessible to the profile module, [0020]). 

Regarding claim 25, MacNiven teaches the instructions for participating in the networking round are configured to cause the processor to establish audio or video communications with the second mobile terminal (i.e. When a meeting request is accepted, additional data may be exchanged via the server system, which may include facilitation of a telephone call between the attendees that are to meet, [0009]).

Regarding claim 33, MacNiven teaches a server for facilitating mobile terminal interactions involving at least one networking round at a location (i.e. the system includes a digital networking augmentation server connected to a network. Also typically connected to the network are computing device, [0015]), the server comprising: a processor; a storage device comprising instructions, the instructions configured to cause the processor to (i.e. at least one processor, at least one memory device, claim 15): receive signals indicating presence of mobile terminals at a location, the signals having been wirelessly emitted by the mobile terminals (i.e. the computing device in such embodiments may then similarly report read RFID tag identifiers to the digital networking augmentation server for user location recording, [0033]); generate a 

However, Rayborn teaches adjust at least one weighting associated with at least one participant to prevent duplicate matching (i.e. it then looks through the personal profiles for each of these users and compares each relevant profile data object with corresponding fields in the other active dating users' preference pages. Secondary match criteria can be based on entries provided in the favorites page, questions page, and the like. Users who do not meet the criteria specified by the requesting user are filtered out by the system, [0023]). 
Based on MacNiven in view of Rayborn it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate It then looks through the personal profiles for each of these users and compares each relevant profile data object with corresponding fields in the other active dating users' preference pages. Secondary match criteria can be based on entries provided in the favorites page, questions page, and the like. Users who do not meet the criteria specified by the requesting user are filtered out by the system to MacNiven because MacNiven teaches location based event attendees and Rayborn suggests it then looks through the personal profiles for each of these users and compares each relevant profile data object with corresponding fields in the other active dating users' preference pages. Secondary match criteria can be based on entries provided in the favorites page, questions page, and the like. Users who do not meet the criteria specified by the requesting user are filtered out by the system, [0023]).  
One of ordinary skill in the art would have been motivated to utilize Rayborn into MacNiven system in order have updated information of event attendees of MacNiven system.

Regarding claim 34, MacNiven teaches the instructions are further configured to cause the processor to: modify the determined compatibility level based on at least one of: gender, height, age, education, religion, political views, personality type, exercise habits, life goals, 

Regarding claims 35, MacNiven teaches the networking round is commenced with a plurality of matched participants, each matched participant having a respective mobile terminal (i.e. When the receiving user accepts or rejects the introduction request, a data indication thereof, including any further data depending on the embodiment (i.e., a suggested time and location for a meeting) may be transmitted to the introduction module 106 and relayed to the requesting user. In a peer-to-peer embodiment, the same may instead be transmitted directly to a mobile computing device 110 app of the requesting user, [0031]).

Regarding claims 36, MacNiven teaches generating the social networking instance further comprises: generating a communication configured to cause a processor of a mobile terminal to request confirmation for participation in the first networking round (i.e. receiving 502 first input from a first user requesting an introduction to another user and generating and submitting 504, via a network to an introduction module, a request based on the first input and data representative of a location of the first user, [0044]); wirelessly sending the communication to at least one mobile terminal (i.e. a second input confirming the first user desires an introduction to the second user may then be received, [0044]); receiving confirmatory wireless signals indicating participation in the networking round (i.e. receive 512 data confirming the second user accepted the introduction request and location identifying data of the second user, [0044]); and including an identifier of at least one participating mobile terminal in the social 

Regarding claim 38, MacNiven teaches the first networking round is associated with a first location (i.e. Communications may then be generated and sent to each of the first user and at least one of the matched other users to introduce the first user and the at least one matched other user, [0041]), and wherein the instructions are further configured to cause the processor to: generate a second social networking instance for a second networking round, the second networking round being associated with a second location (i.e. Yet a further mode, requiring very little user input, is a random mode where user profiles are matched according to very few comparisons of data, such only location or event data indicating the requesting user is in close proximity or at the same event as one or more matched users, [0026]).

Regarding claim 39, MacNiven teaches at least two of the participants are associated with different locations (i.e. the map image generated then be plotted to include identifiers of locations where the profile matched users are located, [0028]).

Regarding claim 40, the limitations of claim 40 are similar to the limitations of claims 25. Therefore, the limitations of claim 40 are rejected in the analysis of claims 25 above, and the claim is rejected on that basis.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Teicher (US 20040254809) hereinafter Teicher.
Regarding claim 30, MacNiven teaches the limitations of claim 27.
However, MacNiven does not explicitly disclose the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first 
However, Teicher teaches the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first networking round (i.e. the participants usually enter their feedback by updating their respective personal wish-list, [0153]); associating the received feedback with an identifier of a user of the first mobile terminal (i.e. the feedback in step 224 may also include personal advice for the prospective mate, which, after accumulating and blending with other feedback, can be anonymously sent by the system to the prospective mate to suggest improvements in the way he or she behaves, dresses, [0152]); generate, using the received feedback, a second social networking instance for a second networking round (i.e. if two neutral participants discover a liking for each other during the game, they discretely upgrade the scoring of their prospective mate, which increases the probability of meeting the same prospective mate again in subsequent games, [0075]). 
Based on MacNiven in view of Teicher it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the participants usually enter their feedback by updating their respective personal wish-list, the feedback in step 224 may also include personal advice for the prospective mate, which, after accumulating and blending with other feedback, can be anonymously sent by the system to the prospective mate to suggest improvements in the way he or she behaves, dresses, and if two neutral participants discover a liking for each other during the game, they discretely upgrade the scoring of their prospective mate, which increases the probability of meeting the same prospective mate again in subsequent games to MacNiven because MacNiven teaches location based event attendees and Teicher suggests the participants usually enter their feedback by updating their respective personal wish-list ([0153]), the feedback in step 224 may also include personal advice for the prospective mate, which, after accumulating and blending with other 
          One of ordinary skill in the art would have been motivated to utilize Teicher into MacNiven system in order improve the performance of location based event of MacNiven system.

Claims 26 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Rayborn (US 20140258260) hereinafter  Rayborn and further in view of Teicher (US 20040254809) hereinafter Teicher.
Regarding claim 26, MacNiven in view of Rayborn teach the limitations of claim 19 above.
However, MacNiven does not explicitly disclose the instructions are further configured to cause the processor to: request feedback information on the networking round from the participant; and send the feedback to the server for use in a second networking round.
However, Teicher teaches the instructions are further configured to cause the processor to: request feedback information on the networking round from the participant (i.e. the participants are preferably invited to enter their feedback by updating their wish-list, [0075]); and send the feedback to the server for use in a second networking round (i.e. Feedback in step can also inform the forum organizer about participants who do not obey the forum rules, [0152]).
Based on MacNiven in view of Teicher it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the participants are preferably invited to enter their feedback by updating their wish-list and Feedback in step can also inform the forum organizer about participants who do not obey the forum rules to MacNiven because MacNiven teaches location based event attendees and 
One of ordinary skill in the art would have been motivated to utilize Teicher into MacNiven system in order improve the performance of location based event of MacNiven system.

Regarding claim 37, MacNiven in view of Rayborn teach the limitations of claim 33 above.
However, MacNiven does not explicitly disclose the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first networking round; associating the received feedback with an identifier of a user of the first mobile terminal; generate, using the received feedback, a second social networking instance for a second networking round.
However, Teicher teaches the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first networking round (i.e. the participants usually enter their feedback by updating their respective personal wish-list, [0153]); associating the received feedback with an identifier of a user of the first mobile terminal (i.e. the feedback in step 224 may also include personal advice for the prospective mate, which, after accumulating and blending with other feedback, can be anonymously sent by the system to the prospective mate to suggest improvements in the way he or she behaves, dresses, [0152]); generate, using the received feedback, a second social networking instance for a second networking round (i.e. if two neutral participants discover a liking for each other during the game, they discretely upgrade the scoring of their prospective mate, which increases the probability of meeting the same prospective mate again in subsequent games, [0075]). 
Based on MacNiven in view of Teicher it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the participants 
One of ordinary skill in the art would have been motivated to utilize Teicher into MacNiven system in order improve the performance of location based event of MacNiven system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-29 and 31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacNiven (US 20140280532) hereinafter MacNiven.




Regarding claim 29, MacNiven teaches the instructions are further configured to cause the processor to: generate a communication configured to cause a processor of a mobile terminal to generate a user interface to request data for matching a participant having the mobile terminal with at least one second participant having a second mobile terminal (i.e. the user may generate a profile matching request through manipulation of a user interface of a computing device 110 app. The manipulation of the user interface will generally provide parameters of the profile matching request, such as one or more of a mode of profile matching to be performed, profile characteristics to consider in the matching, a location of the requesting user, [0020]); wirelessly send the communication to at least one mobile terminal (i.e. Fig. 2, item 206, Accept and decline buttons); and receive the data for matching the participant (i.e. receive 

Regarding claim 31, MacNiven teaches the social networking instance links participant identifiers based on participant attributes to define matched participants (i.e. users are provided with abilities to link a profile stored by the profile module 104 with one or more other profiles, such as the user may possess or maintain within other systems, [0019]).	
			
Regarding claim 32, MacNiven teaches  the instructions for participating in the networking round comprise directions informing a participant having the mobile terminal how to meet with the at least one matched participant (i.e. location-based services in various forms, such as identifying users by location, providing maps of user locations, and the like. Some such embodiments may utilize location-based services provided on mobile computing devices 110 of users, [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akutagawa et al. (US 20160232625), the present invention relates to the field of social networking. More specifically, the present invention relates to the field of event planning via social networking.
Benhuri (US 20150317750), systems and methods for an event and location based social networking system.
Kim (US 7,711,782), event notification method in wireless communications system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/13/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447